


Exhibit 10.14
 


MASTER AGREEMENT REGARDING LEASES
THIS MASTER AGREEMENT REGARDING LEASES (this “Master Agreement”) is made and
entered into as of September 22, 2004, by and between WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (herein called “Wachovia N.A.”), and
FIRST STATES INVESTORS 3300, LLC, a Delaware limited liability company (herein
called “Master Landlord Named Herein”).
B A C K G R O U N D
A.    On May 10, 2004, Wachovia, as seller, and Master Landlord, as purchaser,
entered into a certain Agreement of Sale and Purchase, dated as of May 10, 2004,
setting forth a sale-leaseback transaction involving a portfolio of properties
(each, a “Portfolio Property”, and, collectively, the “Portfolio Properties”),
consisting of (i) the properties listed on Exhibit A hereto (each, a “Group A
Property”, and, collectively, the “Group A Properties”), (ii) the properties
listed on Exhibit B hereto (each, a “Group B Property”, and, collectively, the
“Group B Properties”), and (iii) certain other properties that are not subject
to leases with Master Landlord; such Agreement of Sale and Purchase has
heretofore been amended by amendments dated June 2, 2004, August 16, 2004 and
September 22, 2004 (such Agreement of Sale and Purchase, as so amended, being
herein called the “Purchase Agreement”). FSG is the owner of one hundred percent
(100%) of the membership interests in First States Investors 3300 Holdings, LLC,
which is the owner of one hundred percent (100%) of the membership interests in
Master Landlord Named Herein. Accordingly, Master Landlord Named Herein is a
Wholly-Owned Subsidiary of FSG.
B.    As of the date hereof, the closing under the Purchase Agreement has
occurred, and pursuant thereto:
(1)    Wachovia has conveyed to Master Landlord, all of its ownership interest
in all of the Group A Properties and the Group B Properties; and
(2)    Master Landlord, as landlord, and Wachovia, as tenant, have entered into
132 lease agreements, each of which is dated as of the date hereof, and each of
which demises certain premises (as more particularly described in such Lease)
within (i) one of the Group A Properties (each, a “Group A Lease” and
collectively, the “Group A Leases”); or (ii) one of the Group B Properties
(each, a “Group B Lease” and collectively, the “Group B Leases”). 
As used herein, (i) the term “Lease” shall mean any Group A Lease or Group B
Lease, and the term “Leases” shall mean, collectively, the Group A Leases and
the Group B Leases, and (ii) the term “Lease Property” shall mean any Group A
Property or Group B Property, and the term “Lease Properties” shall mean,
collectively, the Group A Properties and the Group B Properties.
C.    This Master Agreement is also being executed pursuant to the Purchase
Agreement at the closing thereunder. The purpose hereof is to set forth
additional covenants and agreements with respect to the Leases between Master
Landlord (as landlord under the Group A Leases and the Group B Leases), on the
one hand, and Wachovia, on the other. Generally, it is




--------------------------------------------------------------------------------






the intention of the parties to set forth such additional covenants and
agreements in this Master Agreement, as opposed to setting forth the same in
each of the Leases, due to (i) the application thereof to more than a single
Lease Property, and/or (ii) the fact that the same are not intended to apply to
any third party (i.e., unaffiliated) successors to the Master Landlord and/or
Tenant under the Leases, except as provided in this Master Agreement; but this
sentence is intended as explanatory and shall not be deemed to limit the express
provisions hereof. 
D.    Without limiting the generality of the foregoing, it is intended, as more
particularly provided herein, that this Master Agreement be integrated with, and
constitute a part of, each Integrated Lease. In that regard, certain provisions
of each Lease (by way of example only, Article XI of each Lease setting forth
Wachovia’s Termination Rights) were written to fully reflect the terms and
conditions that apply under such Lease from and after the point, if any, that it
becomes a Non-Integrated Lease, but only partially reflect the terms and
conditions that apply under such Lease while it remains an Integrated Lease; it
being intended that (i) for so long as each Lease shall remain an Integrated
Lease, it shall be read together with this Master Agreement (as an indispensable
part thereof) in determining the rights of the Landlord and the Tenant under the
Lease (and that, in the event of any conflict between the terms and conditions
of this Master Agreement and the terms and conditions of the Lease, the terms
and conditions of this Master Agreement shall control and apply in all respects,
to the extent herein expressed), and (ii) from and after the point, if any, that
it becomes a Non-Integrated Lease, it shall be read independent of this Master
Agreement (which shall no longer be a part thereof) in determining the rights of
the Landlord and the Tenant under the Lease, provided, that this clause (ii)
shall not be deemed to limit, in any way, the rights and/or obligations of any
party to this Master Agreement under this Master Agreement (including the
obligations of Wachovia to pay any Excess Termination Rights Payments pursuant
to Section 3.4 hereof). 
E.    Without limiting the generality of the foregoing, it is further intended,
that with respect to any state or federal bankruptcy, reorganization or
insolvency law, including, without limitation, the United States Bankruptcy Code
(Title 11, U.S.C.A) and the Federal Deposit Insurance Act (Title 12, U.S.C.A,
Chapter 16), or other similar federal or state law, no party hereto shall have
the right to reject or disaffirm this Master Agreement or its obligations
hereunder separately from its obligations under the Leases for which the
provisions of this Master Agreement are incorporated; and this Master Agreement
may not be terminated without the express written consent of Wachovia, the
Designated Portfolio Lender and Master Landlord, provided, that the foregoing
shall not be deemed to limit, in any way, the rights and/or obligations of any
party to this Master Agreement under this Master Agreement. 
F.    The foregoing Recitals are intended to be an integral and operative part
of this Master Agreement.
NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration in hand paid by each party to the other,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound hereby, covenant and agree as follows: 
1.    Defined Terms. Capitalized terms used, but not defined, herein shall have
the meanings given to such terms in the Leases (and the provisions of last
paragraph of Section

2

--------------------------------------------------------------------------------






1.1(b) of the Leases shall likewise be applicable herein). As used in this
Master Agreement, the following additional terms shall have the respective
meanings indicated below, and such meanings are incorporated in each such
provision where used as if fully set forth therein: 
“Acceleration Rescission Notice” shall have the meaning ascribed thereto in
Section 13 hereof.
“Aggregate Termination Rights Area”, at any time, shall mean the sum of (i) the
Type I Termination Rights Area at such time, plus (ii) the Type II Termination
Rights Area at such time, plus (iii) the Type III Termination Rights Area at
such time, plus (iv) the Type IV Termination Rights Area at such time. 
“Available Termination Rights Area”, at any time, shall mean (i) the Aggregate
Termination Rights Area at such time, reduced by (ii) the aggregate amount of
the Exercise Termination Area as to all prior exercises of Wachovia’s
Termination Rights under any Lease (provided, that the amount in this clause
(ii) shall not include, i.e., shall be reduced by, the amount of any Excess
Exercise Termination Area as to which Tenant shall have made an Excess
Termination Rights Payment).
“Base Leased Premises”, under any Lease, at any time, shall mean all the Leased
Premises demised under such Lease at such time (including all Coterminous Former
Release Space and Coterminous Expansion Space), but specifically excluding any
Short-Term Additional Space.
“Depositary” shall mean an entity selected by Wachovia that is (1) a bank,
savings and loan association, trust company, insurance company or other entity
subject to supervision and regulation by the banking or insurance department of
any of the United States of America, the Board of Governors of the Federal
Reserve System, the Comptroller of the Currency, the Federal Deposit Insurance
Corporation or the Federal Savings and Loan Insurance Corporation (or any
successor to any thereof hereafter exercising similar functions), and (2) in the
business of acting as a depositary for, and with respect to, escrowed funds,
provided that in no event shall the Depositary be Wachovia or an Affiliate of
Wachovia.
“Designated Portfolio Lender” shall have the meaning ascribed thereto in Section
13 hereof.
“Designated Mezzanine Lender” shall have the meaning ascribed thereto in Section
14.1 hereof.
“DML Designation Notice” shall have the meaning ascribed thereto in Section 14.1
hereof.
“DML Nominee”, of a Designated Mezzanine Lender, shall mean a person that acts
solely for the benefit of such Designated Mezzanine Lender as to the holding of
all of the membership interests in Master Landlord (or in any person owning,
directly or indirectly, all the ownership interest in Master Landlord).

3

--------------------------------------------------------------------------------






“DML Transferee” shall mean any person that shall succeed to the interest of
Designated Mezzanine Lender (or its Wholly-Owned Subsidiary) in all of the
membership interests in Master Landlord (or in any person owning, directly or
indirectly, all the ownership interest in Master Landlord). 
“DML Substitution Notice” shall have the meaning ascribed thereto in Section
14.1 hereof.
“DPL Acceleration Notice” shall have the meaning ascribed thereto in Section 13
hereof.
“DPL Nominee”, of a Designated Portfolio Lender, shall mean a person that acts
solely for the benefit of such Designated Portfolio Lender as to the holding of
any Landlord’s Estate or the exercise of the rights of such Designated Portfolio
Lender under Section 13.2(a) hereof.
“DPL Substitution Notice” shall have the meaning ascribed thereto in Section 13
hereof.
“Enforcement Completion Date” shall mean, in any case that the Designated
Portfolio Lender shall deliver a DPL Acceleration Notice (and not subsequently
serve an Acceleration Rescission Notice), the first date after the delivery of
the DPL Acceleration Notice that, with respect to each of the Lease Properties
on which a mortgage lien was granted to such Designated Portfolio Lender, either
(i) such mortgage lien shall have been satisfied, discharged or released by the
Designated Portfolio Lender, or (ii) the Landlord’s Estate in the Lease
affecting such Lease Property shall have been transferred to the Designated
Portfolio Lender or its DPL Nominee.
“Excess Termination Rights Payment”, with respect to any exercise of Wachovia’s
Termination Rights under a Non-Integrated Lease at a time when the Available
Termination Rights Area is less than the Exercise Termination Area as to such
exercise, shall mean an amount equal to the net present value of the Annual
Basic Rent that would have been payable for the balance of the Initial Term with
respect to the excess of (i) the Exercise Termination Area as to such exercise,
over (ii) the then Available Termination Rights Area (herein called the “Excess
Exercise Termination Area”), had such Lease not been terminated as to such
Excess Exercise Termination Area (which net present value shall be determined as
of the day immediately following the Early Termination Date, using a discount
rate equal to the Prime Rate).
“Exercise Termination Area”, as to any exercise of Wachovia’s Termination Rights
under any Lease, shall mean either (i) the Net Rentable Area of the Leased
Premises under such Lease (in any case that Wachovia’s Termination Rights are
being exercised as to the entirety of such Leased Premises), or (ii) the Net
Rentable Area of the Vacate Space with respect to such exercise (in any other
case).
“Integrated Lease” shall mean any Lease, other than a Non-Integrated Lease. On
the date hereof, all of the Leases are Integrated Leases.

4

--------------------------------------------------------------------------------






“Integrated Wachovia Lease” shall mean any Integrated Lease under which the
Tenant is a Wachovia Party.
“Master Landlord” shall mean (i) Master Landlord Named Herein, (ii) the person
that shall succeed to the interest of Master Landlord hereunder upon the
Enforcement Completion Date pursuant to Section 13.3 hereof, or (iii) following
such a succession under Section 13.3 hereof, any person that shall thereafter
acquire the interest of Master Landlord hereunder pursuant to an assignment
permitted under Section 13.4 hereof. 
“Mezzanine Lender” shall mean a lender holding a Mezzanine Loan. 
“Mezzanine Loan” shall mean a loan principally secured (as to the repayment of
the indebtedness and any interest thereon) by a pledge of 100% of the membership
interests in Master Landlord, but not secured by (x) a collateral assignment of
the interest of the Master Landlord under the Master Agreement, or (y) in whole
or in part, a mortgage lien which covers any of the Lease Properties. In
addition, in the case of the Mezzanine Loan made by the initial Designated
Mezzanine Lender, such loan, at the time of its making (but not otherwise) shall
be in an amount that, when added together with the original principal amount of
the Portfolio Loan made by the initial Designated Portfolio Lender, does not
exceed 65% of the purchase price paid by Master Landlord to Wachovia for all of
the Portfolio Properties pursuant to the Purchase Agreement.
“Non-Integration Event”, with respect to any specific Lease, shall mean any of
the following events with respect to such Lease:
(a)    during any period when there is no Designated Portfolio Lender, any Third
Party Transfer Event with respect to such Lease; or 
(b)    during any period when there is a Designated Portfolio Lender, but such
Designated Portfolio Lender does not hold a mortgage lien upon the Landlord’s
Estate under such Lease, either of the following events: (1) any Third Party
Transfer Event with respect to such Lease; or (2) the delivery of a DPL
Acceleration Notice by such Designated Portfolio Lender; or 
(c)    during any period when there is a Designated Portfolio Lender, and such
Designated Portfolio Lender holds a mortgage lien upon the Landlord’s Estate
under such Lease, any one of the following events:
(i) any Third Party Transfer Event with respect to such Lease, together with the
release by the Designated Portfolio Lender of the mortgage lien held by the
Designated Portfolio Lender upon the Landlord’s Estate under such Lease; or 
(ii) any Third Party Transfer Event with respect to such Lease effectuated (1)
upon completion of a foreclosure auction, or (2) with the written consent of the
Designated Portfolio Lender (whether or not the Designated Portfolio Lender
releases its mortgage lien upon the Landlord’s Estate under such Lease); or

5

--------------------------------------------------------------------------------






(iii) the failure of the Designated Portfolio Lender to deliver a DPL
Acceleration Notice within one hundred eighty (180) days after the Designated
Property Lender receives written notice of a Third Party Transfer Event with
respect to such Lease (whether or not the Designated Portfolio Lender releases
its mortgage lien upon the Landlord’s Estate under such Lease); or
(d) upon the required assignment that takes effect on the Enforcement Completion
Date pursuant to Section 13.3, the Landlord’s Estate under such Lease (at such
time) not being held by the assignee of the interest of Master Landlord
hereunder (i.e., the new Master Landlord) or one or more of its Wholly-Owned
Subsidiaries; or
(e) upon a permitted assignment of the interest of Master Landlord hereunder
pursuant to Section 13.4, the Landlord’s Estate under such Lease (at such time)
not being held by the assignee of the interest of Master Landlord hereunder
(i.e., the new Master Landlord) or one or more of its Wholly-Owned
Subsidiaries. 
“Non-Integrated Lease” shall mean any Lease with respect to which a
Non-Integration Event has occurred. Notwithstanding the foregoing, if (I) a
Lease theretofore became a Non-Integrated Lease solely by reason the occurrence
of the Non-Integration Event described in clause (b)(2) of the definition
thereof, (II) subsequent thereto, an Acceleration Rescission Notice is delivered
by the Designated Portfolio Lender, (III) no other intervening Non-Integration
Event shall have occurred with respect to such Lease, and (IV) upon the delivery
of the Acceleration Rescission Notice, the Landlord’s Estate in such Lease is
held by the Master Landlord or a Wholly-Owned Subsidiary of the Master Landlord,
then such Lease shall no longer be Non-Integrated Lease (i.e., it shall be
reinstated as an Integrated Lease) unless and until another Non-Integration
Event shall occur.
“Portfolio Lender” shall mean a lender holding a Portfolio Loan.
“Portfolio Loan” a loan secured (as to the repayment of the indebtedness and any
interest thereon) by (x) a collateral assignment of the interest of the Master
Landlord under the Master Agreement, and (y) in whole or in part, a mortgage
lien which covers (as of the date of the origination of such loan only) either
(A) in the case of the Portfolio Loan made by the initial Designated Portfolio
Lender on the date hereof, substantially all of the Lease Properties on the date
hereof, or (B) in the case of any other Portfolio Loan, ten (10) or more of the
Lease Properties owned by Master Landlord or a Wholly-Owned Subsidiary of Master
Landlord on the date of the origination of such loan. In addition, in the case
of the Portfolio Loan made by the initial Designated Portfolio Lender on the
date hereof only, such loan, at the time of its making (but not otherwise),
shall be in an amount that, when added together with the original principal
amount of the Mezzanine Loan made by the initial Designated Mezzanine Lender,
does not exceed 65% of the purchase price paid by Master Landlord to Wachovia
for all the Portfolio Properties pursuant to the Purchase Agreement. 
The term “mortgage lien” shall (for all purposes hereof, including for purposes
of the definition of “Enforcement Completion Date”, “Non-Integration Event” and
“Portfolio Loan”) mean any mortgage lien that was granted by the Landlords under
the pertinent Leases to the Designated Portfolio Lender, as security for its
Portfolio Loan, with the intent that, at the

6

--------------------------------------------------------------------------------






time of such grant, such mortgage lien be the most senior mortgage lien (as
amongst mortgage liens) affecting the pertinent Lease Properties (it being
acknowledged that any other mortgage lien that is “insured over” or not excepted
from coverage under the lender’s title insurance policy or marked commitment
relating to such loan shall not be deemed to be senior to the lender’s mortgage
lien for purposes of this definition); provided, further, that, for purposes of
this definition, a mortgage lien shall be deemed “granted” (for all purposes) if
at the time it is purportedly granted, the lender is insured with respect under
the lender’s title insurance policy.
“Section 2 Lease”, with respect to any Renewal Term, shall mean each and every
Lease that, as of the commencement of such Renewal Term, is an Integrated
Wachovia Lease. 
“Third Party Purchaser” shall mean any person hereafter acquiring the Landlord’s
Estate under a Lease that is not either (i) Master Landlord or a Wholly-Owned
Subsidiary of Master Landlord or (ii) the Designated Portfolio Lender (or its
Wholly-Owned Subsidiary) or its DPL Nominee (or its Wholly Owned Subsidiary)
(except that the provisions of this clause (ii) shall be applicable only during
a period commencing on the delivery of a DPL Acceleration Notice and ending on
the first to occur of (x) the delivery of an Acceleration Rescission Notice and
(y) the Enforcement Completion Date).
“Third Party Transfer Event”, with respect to any Lease, shall mean either (a) a
conveyance or other transfer of the Landlord’s Estate under such Lease to a
Third Party Purchaser, or (b) a transfer of any ownership interest in the
Landlord under such Lease (or in any person having a direct or indirect
ownership in such Landlord) which results in such Landlord no longer being
either (i) Master Landlord or a Wholly-Owned Subsidiary of Master Landlord or
(ii) the Designated Portfolio Lender (or its Wholly-Owned Subsidiary) or its DPL
Nominee (or its Wholly Owned Subsidiary) (except that the provisions of this
clause (ii) shall be applicable only during a period commencing on the delivery
of a DPL Acceleration Notice and ending on the first to occur of (x) the
delivery of an Acceleration Rescission Notice and (y) the Enforcement Completion
Date); it being further agreed that any transaction (including any transfers of
ownership interests in any entity) which results in the Master Landlord Named
Herein (while it is still Master Landlord hereunder) no longer being a
Wholly-Owned Subsidiary of FSG, the Designated Mezzanine Lender or its DML
Nominee or any DML Transferee, shall be deemed Third Party Transfer Event as to
all Leases. Notwithstanding anything to the contrary contained in this
Agreement, for all purposes hereof, any transfer or other conveyance of all or a
portion of the membership interests in Master Landlord (or in any person having
a direct or indirect ownership in such Master Landlord) effected pursuant to a
court proceeding (pursuant to federal bankruptcy law, or any similar federal or
state law) involving the bankruptcy, insolvency or reorganization of FSG shall
not be deemed a Third Party Transfer Event. 
“Type A Coterminous Former Release Premises” shall have the meaning ascribed
thereto in Section 7 hereof.
“Type B Coterminous Former Release Premises” shall have the meaning ascribed
thereto in Section 7 hereof. 
“Type I Termination Rights Area”, at any time, shall mean the following amounts
of Net Rentable Area during the following periods: (i) during the first three
(3) Lease Years, a

7

--------------------------------------------------------------------------------






Net Rentable Area of zero RSF; (ii) during the period from the first day of the
fourth (4th) Lease Year until the last day of the eighth (8th) Lease Year (both
days inclusive), a Net Rentable Area of 234,336 RSF; (iii) during the period
from the first day of the ninth (9th) Lease Year until the last day of the
thirteenth (13th) Lease Year (both days inclusive), a Net Rentable Area of
468,672 RSF; and (iv) during the period from the first day of the fourteenth
(14th) Lease Year until the last day of the Initial Term (both days inclusive),
a Net Rentable Area of 703,008 RSF. 
“Type II Termination Rights Area”, at any time, shall mean the aggregate of the
following amounts of Net Rentable Area: (i) for any and all Coterminous
Expansion Space theretofore added to the Leased Premises under any and all
Leases pursuant to Article X of any thereof during the first two (2) Lease Years
(provided that, at the time such Coterminous Expansion Space is added, the
Tenant is a Wachovia Party), the aggregate Net Rentable Area thereof; and (ii)
for any and all Coterminous Expansion Space theretofore added to the Leased
Premises under any and all Leases pursuant to Article X thereof following the
expiration of the second Lease Year (but prior to the expiration of the Initial
Term, and provided that, at the time such Coterminous Expansion Space is added,
the Tenant is a Wachovia Party), the product of (x) the aggregate Net Rentable
Area of such Coterminous Expansion Space, multiplied by (y) a fraction, the
numerator of which is the number of whole months remaining in the Initial Term
of such Lease on the date on which such Coterminous Expansion Space is added to
the Leased Premises, and the denominator of which is two hundred forty (240);
provided, however, that the amount of Type II Termination Area resulting from
Coterminous Expansion Space added to the Leased Premises under Group B Leases,
when combined with (A) the amount of Type II Termination Rights Area resulting
from Coterminous Expansion Space added to the Leased Premises under Group A
Leases, but only if, and to the extent that, (I) such Coterminous Expansion
Space previously constituted Release Premises, (II) such space (as Release
Premises) was vacated by Wachovia during the Preliminary Period, and (III) such
space is added to the Leased Premises (as Coterminous Expansion Space) within
twelve (12) months after the date the same was so vacated by Wachovia, and (B)
the amount of Type III Termination Area resulting from Type A Coterminous Former
Release Premises theretofore added to the Leased Premises under any and all
Leases, shall not, in the aggregate, exceed 468,672 RSF.
“Type III Termination Rights Area”, at any time, shall mean the aggregate Net
Rentable Area of all Type A Coterminous Former Release Premises theretofore
added to the Leased Premises under any and all Leases pursuant to Section 1.7(d)
thereof; provided, however, that amount of Type III Termination Area, when
combined with the amount of Type II Termination Area resulting from Coterminous
Expansion Space theretofore added to the Leased Premises under Group B Leases,
shall not, in the aggregate, exceed 468,672 RSF.
“Type IV Termination Rights Area”, at any time, shall mean the following amounts
of Net Rentable Area during the following periods: (i) during the first three
(3) Lease Years, a Net Rentable Area of zero RSF; (ii) during the period from
the first day of the fourth (4th) Lease Year until the last day of the eighth
(8th) Lease Year (both days inclusive), a Net Rentable Area equal to 5% of
aggregate Net Rentable Area of all Type B Coterminous Former Release Premises
theretofore added to the Leased Premises under any and all Leases pursuant to
Section 1.7(d) thereof; (iii) during the period from the first day of the ninth
(9th) Lease Year until the last day of the thirteenth (13th) Lease Year (both
days inclusive), a Net Rentable Area of equal to 10% of aggregate Net Rentable
Area of all Type B Coterminous Former Release

8

--------------------------------------------------------------------------------






Premises theretofore added to the Leased Premises under any and all Leases
pursuant to Section 1.7(d) thereof; and (iv) during the period from the first
day of the fourteenth (14th) Lease Year until the last day of the Initial Term
(both days inclusive), a Net Rentable Area equal to 15% of aggregate Net
Rentable Area of all Type B Coterminous Former Release Premises theretofore
added to the Leased Premises under any and all Leases pursuant to Section 1.7(d)
thereof.
“Wachovia” shall mean (i) Wachovia Bank, N.A., or (ii) a person constituting an
immediate or remote successor to Wachovia Bank, N.A. by virtue of one or more
mergers, consolidations and/or transfers of all, or substantially all, the
assets of Wachovia Bank, N.A. (or another person described in this clause (ii)).
“Wachovia Party” shall mean Wachovia or any Affiliate of Wachovia.
“Wholly-Owned Subsidiary”, of any party, shall mean a person that is such
party’s Affiliate and, in which, such party owns (directly or indirectly) one
hundred percent (100%) of the equity (i.e., the voting stock, general or other
partnership interests, membership interests and/or other equity or beneficial
interests).
2.    Limitation on Annual Basic Rent Factor for Renewal Terms under Section 2
Leases.
2.1    As expressed in Section 1.4(c)(1) of the Leases, the Annual Basic Rent
Factor under each Lease for each Renewal Term shall equal the Fair Market Rental
Value Per RSF of the Base Leased Premises under such Lease for such Renewal Term
as determined by the parties or, in the absence of their agreement, determined
by appraisal as expressed in the Leases, subject, on a Lease by Lease basis, to
the limitations expressed in Section 1.4(c)(1) thereof.
2.2    Notwithstanding any contrary provision in any of the Leases, it is the
intention of the parties that the limitations on the Annual Basic Rent Factor
during Renewal Terms under Section 2 Leases shall be calculated on an aggregate
basis for all Section 2 Leases (across all the Lease Properties encumbered
thereby). Accordingly, the Annual Basic Rent Factor for any Renewal Term under
any Section 2 Lease shall be equal to (I) the Fair Market Rental Value Per RSF
of the Base Leased Premises for such Renewal Term under such Section 2 Lease,
minus (II) the Apportioned Reduction Amount Per RSF (if any) for such Renewal
Term with respect to such Section 2 Lease.
2.3    For purposes of this Section 2, the following terms shall have the
following meanings:
(a)    “Prior BLP Annual Basic Rent”, with respect to any Renewal Term under any
Section 2 Lease, shall mean the product of (i) the Annual Basic Rent Factor in
effect immediately prior to such Renewal Term under such Section 2 Lease,
multiplied by (ii) the Net Rentable Area of the Base Leased Premises for such
Renewal Term under such Section 2 Lease.
(b)    “Prior BLP Aggregate Annual Basic Rent”, with respect to any Renewal
Term, shall mean the sum of all the Prior BLP Annual Basic Rents with respect to
such Renewal Term under all Section 2 Leases.

9

--------------------------------------------------------------------------------






(c)    “Pre-Reduction BLP Annual Basic Rent”, for any Renewal Term under any
Section 2 Lease, shall mean the product of (i) the Fair Market Rental Value Per
RSF of the Base Leased Premises for such Renewal Term under such Section 2
Lease, multiplied by (ii) the Net Rentable Area of the Base Leased Premises for
such Renewal Term under such Section 2 Lease. 
(d)    “Pre-Reduction Aggregate BLP Annual Basic Rent”, for any Renewal Term,
shall mean the sum of all the Pre-Reduction BLP Annual Basic Rents for such
Renewal Term under all Section 2 Leases. 
(e)    “Aggregate Reduction Amount” shall mean (I) for any first Renewal Term,
the excess (if any) of (a) the Pre-Reduction Aggregate BLP Annual Basic Rent for
such Renewal Term, over (b) 110% of the Prior BLP Aggregate Annual Basic Rent
with respect to any Renewal Term, and (II) for each subsequent Renewal Term, the
excess (if any) of (a) the Pre-Reduction Aggregate BLP Annual Basic Rent for
such Renewal Term, over (b) 105% of the Prior BLP Aggregate Annual Basic Rent
with respect to any Renewal Term. 
(f)    “Apportioned Reduction Amount”, for any Renewal Term with respect to any
Section 2 Lease, shall mean the product of (I) the Aggregate Reduction Amount
for such Renewal Term, multiplied by (II) a fraction, (x) the numerator of which
is Pre-Reduction BLP Annual Basic Rent for such Renewal Term under such Section
2 Lease, and (y) the denominator of which is the Pre-Reduction Aggregate BLP
Annual Basic Rent for such Renewal Term. 
(g)    “Apportioned Reduction Amount Per RSF”, for any Renewal Term with respect
to any Section 2 Lease, shall mean (i) the Apportioned Reduction Amount for such
Renewal Term with respect to such Section 2 Lease, divided by (ii) the Net
Rentable Area of the Base Leased Premises for such Renewal Term.
2.4    An illustration of how the Annual Basic Rent Factor is determined during
a Renewal Term with respect to the Section 2 Leases is attached as Exhibit D
hereto.
3.    Limitations on Wachovia’s Termination Rights.
 
3.1    As expressed in Article XI of the Leases, Wachovia may, from time to time
during the Initial Term (but not during any Renewal Term), exercise Wachovia’s
Termination Rights to terminate a Lease with respect to all or any portion(s) of
the then Base Leased Premises under any Lease, all in the manner and subject to
the terms and conditions set forth in such Article XI.
3.2    Notwithstanding the foregoing, it is not the intention of the parties
hereto that Wachovia’s Termination Rights be unconditional as between Master
Landlord (and, if applicable, any Landlord), on the one hand, and Wachovia, on
the other; more specifically, (i) Wachovia’s exercise of Wachovia’s Termination
Rights under any Integrated Lease, shall be subject to the provisions of Section
3.3 below, and (ii) Wachovia’s exercise of Wachovia’s Termination Rights under
any Non-Integrated Lease, shall be subject to the provisions of Section 3.4
below.

10

--------------------------------------------------------------------------------






3.3    With respect to all Integrated Leases, Wachovia’s Termination Rights may
be validly and effectively exercised if, and only if, at the time of such
exercise, the then Available Termination Rights Area is equal to or greater than
the Exercise Termination Area as to the exercise of such Wachovia’s Termination
Rights; and any purported exercise by Wachovia of Wachovia’s Termination Rights
under any Integrated Leases at a time when the then Available Termination Rights
Area is less than the purported Exercise Termination Area as to the exercise of
such Wachovia’s Termination Rights shall be rendered void and of no force or
effect (but the fact that such purported exercise is rendered null and void
shall not prevent any subsequent exercise by Wachovia of Wachovia’s Termination
Rights consistent with the provisions hereof). 
3.4    With respect to all Non-Integrated Leases, Wachovia’s Termination Rights
may be validly and effectively exercised even if, at the time of such exercise,
the then Available Termination Rights Area is less than the Exercise Termination
Area as to the exercise of such Wachovia’s Termination Rights (it being
understood that neither Master Landlord, any Landlord, nor any other party,
shall have any right to object to any exercise of Wachovia’s Termination Rights
under any Non-Integrated Lease under any circumstances); but, in such event,
Wachovia shall (on or prior to the Early Termination Date) pay the Excess
Termination Rights Payment with respect such exercise by Wachovia to (i) the
Designated Portfolio Lender, if there is a Designated Portfolio Lender, or (ii)
the Master Landlord, if there is no Designated Portfolio Lender; in each case,
such payment shall be sent to such party at the address provided to Wachovia
therefor (or, at the election of such party, to by wire transfer of immediately
available funds to an account designated by such party). In no event will the
obligation of Wachovia to pay Rent under a Non-Integrated Lease terminate until
the applicable Excess Termination Rights Payment required pursuant to this
Section 3.4 is paid pursuant hereto; it being understood that any payment made
Wachovia to a Depositary (or a court of competent jurisdiction) consistent with
the provisions of Section 3.5 hereof shall be deemed paid pursuant hereto. 
3.5    Notwithstanding anything to the contrary contained herein, if, a bona
fide good faith dispute(s) exists with respect to either (A) the exercise of
Wachovia’s Termination Rights under any Integrated Lease as to some or all of
the Leased Premises under such Lease or (B) the payment of an Excess Termination
Rights Payment with respect to any Non-Integrated Lease (including with respect
to the party entitled to receive such payment), then, and in each such case,
Wachovia shall have the right (at its option), without waiving any other rights
and remedies that it may have under the circumstances, in lieu of paying the
disputed rental amounts or Excess Termination Rights Payment, to make payment
thereof to a Depositary (or, if Wachovia acting in good faith is not able to
designate a Depositary prior to the date that is ten (10) Business Days prior to
the due date of such payment, to a court of competent jurisdiction) as and when
such amounts are or would be due under such Lease or this Master Agreement. Such
Depositary (or, as the case may be, such court of competent jurisdiction) shall
hold such payments in escrow pending the resolution of such dispute. Provided
Wachovia timely pays all such disputed amounts to a Depositary (or, as the case
may be, a court of competent jurisdiction) pursuant to this Section 3.5,
Wachovia shall not be deemed to be in default of the applicable Lease or this
Master Agreement. In the event such dispute is resolved in favor of Wachovia,
the amounts held by such Depositary (including interest thereon, if any) (or, as
the case may be, a court of competent jurisdiction) shall be immediately
released to Wachovia, and Master Landlord shall, within one (1) Business Day
following the issuance of such ruling, pay to Wachovia an additional amount
equal to the excess of (x) interest on the amount paid to the

11

--------------------------------------------------------------------------------






Depositary (or, as the case may be, a court of competent jurisdiction) pursuant
to this Section 3.5 at the Applicable Rate from the date such amounts were paid
to the Depositary (or, as the case may be, a court of competent jurisdiction)
until the date such funds were returned to Wachovia, over (y) the interest (if
any) earned on the amounts paid to the Depositary and, as required hereby,
returned therewith to Wachovia. In the event such dispute is resolved against
Wachovia, the amounts held by such Depositary (including interest thereon, if
any) (or, as the case may be, a court of competent jurisdiction) shall be
immediately released to the party entitled to such funds, and Wachovia shall,
within one (1) Business Day following the issuance of such ruling, pay to such
party an additional amount equal to the excess of (xx) interest on the amount
paid to the Depositary (or, as the case may be, a court of competent
jurisdiction) pursuant to this Section 3.5 at the Applicable Rate from the date
such amounts were paid to the Depositary (or, as the case may be, a court of
competent jurisdiction) until the date such funds were returned to such party,
over (yy) the interest (if any) earned on the amounts paid to the Depositary
and, as required hereby, returned therewith to such party.
4.    Certain Notices under Non-Integrated Leases. With respect to all
Non-Integrated Leases, Wachovia agrees that (i) for so long as the Tenant under
such Non-Integrated Lease is a Wachovia Party, Wachovia agrees to notify Master
Landlord, in writing, promptly following (x) the addition of any Coterminous
Former Release Premises under such Lease pursuant to Section 1.7 thereof, and
(y) the addition of any Coterminous Expansion Space under such Lease, during the
Initial Term thereof, pursuant to Article X thereof, and (ii) whether or not the
Tenant under such Non-Integrated Lease is a Wachovia Party, Wachovia agrees to
notify Master Landlord promptly following Wachovia’s exercise of Wachovia’s
Termination Rights under such Lease pursuant to Article XI thereof.
5.    Determinations of Available Termination Rights Area. Whenever there is a
change (whether an increase or decrease) in the Available Termination Rights
Area, Master Landlord shall, within thirty (30) days following the occurrence of
(or, if later, Master Landlord’s receipt of notice of) each applicable event,
deliver to Wachovia a written statement setting forth Master Landlord’s updated
determination of the Available Termination Rights Area, and the various
components thereof, and, in which event, Wachovia shall promptly advise Master
Landlord, in writing, if Wachovia disagrees with Master Landlord’s updated
determination of the Available Termination Rights Area. In addition, (i) from
time to time, upon not less than thirty (30) days written request from Wachovia,
Master Landlord shall deliver to Wachovia a written statement setting forth
Master Landlord’s then determination of the Available Termination Rights Area,
and the various components thereof, and, in which event, Wachovia shall promptly
advise Master Landlord, in writing, if Wachovia disagrees with Master Landlord’s
then determination of the Available Termination Rights Area, and (ii) from time
to time, upon not less than thirty (30) days written request from Master
Landlord, Wachovia shall deliver to Master Landlord a written statement setting
forth Wachovia’s then determination of the Available Termination Rights Area,
and the various components thereof, and, in which event, Master Landlord shall
promptly advise Wachovia, in writing, if Master Landlord disagrees with
Wachovia’s then determination of the Available Termination Rights Area.
6.    Restriction on Transfers of Group A Properties. Notwithstanding anything
to the contrary contained herein or in any of the Leases, Master Landlord hereby
covenants to

12

--------------------------------------------------------------------------------






Wachovia that it shall not effect any LL Transfer (other than an Exempt LL
Transfer) under such Group A Lease until after the expiration of the Preliminary
Period.
7.    Designation of Coterminous Former Release Premises. If any Coterminous
Former Release Premises are added to the Leased Premises under any Lease
pursuant to Section 1.7 thereof, then Tenant, within thirty (30) days after
Release Premises Election Date, shall deliver to Master Landlord a notice
designating such Coterminous Former Release Premises as either (i) Type A
Coterminous Former Release Premises (herein called “Type A Coterminous Former
Release Premises”), i.e., Coterminous Former Release Premises that will give
rise to Type III Termination Rights Area, or (ii) Type B Coterminous Former
Release Premises (herein called “Type B Coterminous Former Release Premises”),
i.e., Coterminous Former Release Premises that will give rise to Type IV
Termination Rights Area and also be included in the determination of the
Capitalization Factor Occupancy Percentage (as defined in Exhibit E hereto).
Tenant may designate some portions of any Coterminous Former Release Premises as
Type A Coterminous Former Release Premises and other portions thereof as Type B
Coterminous Former Release Premises. If, as of the date that is thirty (30) days
after Release Premises Election Date, any Coterminous Former Release Premises
has not been designated by Tenant as either Type A Coterminous Former Release
Premises or Type B Coterminous Former Release Premises, then such theretofore
undesignated Coterminous Former Release Premises shall be deemed designated as
Type A Coterminous Former Release Premises.
8.    Final Determination of Initial ABR Factor. If any Type B Coterminous
Former Release Premises are added to the Leased Premises under any Lease
pursuant to Section 1.7 thereof, then, effective as of the first day following
the expiration of the Preliminary Period (the “Re-Determination Effective
Date”), the Initial ABR Factor under all of the then Integrated Leases shall be
changed in accordance with the following:
(a)    First, a computation factor (herein called the “Computation Factor”)
shall be determined as the quotient of (i) the aggregate of all Property Amounts
for all Lease Properties, divided by (ii) by the Net Rentable Area of all the
Base Leased Premises under all Leases. The term Property Amount, for each Lease
Property, shall have the meaning ascribed thereto on Exhibit E hereto. 
(b)    Second, the Computation Factor, as so determined, shall be compared to
the Initial ABR Factor initially applicable under all the Leases (and
determined, as of the Commencement Date, pursuant to the Purchase Agreement),
and (i) if the Computation Factor is higher than such Initial ABR Factor (such a
Computation Factor being herein called a “Higher Computation Factor”, and the
excess of such Computation Factor over such Initial ABR Factor being herein
called the “Positive Incremental Rate”), then the Initial ABR Factor under each
of the Integrated Leases shall be changed pursuant to the provisions of Section
8(c) below, and (ii) if the Computation Factor is lower than such Initial ABR
Factor (such a Computation Factor being herein called a “Lower Computation
Factor”, and the excess of such Initial ABR Factor over such Computation Factor
being herein called the “Negative Incremental Rate”), then the Initial ABR
Factor under each of the Integrated Leases shall be changed pursuant to the
provisions of Section 8(d) below. It is understood and agreed that the Initial
ABR Factor under the Non-Integrated Leases shall not be affected by any
determination under this Section 8.

13

--------------------------------------------------------------------------------






(c)    If the aforementioned determination results in a Higher Computation
Factor, then, effective as of the Re-Determination Effective Date, the Initial
ABR Factor under each of the Integrated Leases shall be changed to be the sum of
(I) such Higher Computation Factor, plus (II) a rate, per rentable square foot,
per annum, equal to the product of (1) the Positive Incremental Rate, multiplied
by (2) a fraction, (x) the numerator of which is the Net Rentable Area of all
the Base Leased Premises under all the Non-Integrated Leases, and (y) the
denominator of which is the Net Rentable Area of all the Base Leased Premises
under all the Integrated Leases.
(d)    If the aforementioned re-determination results in a Lower Computation
Factor, then, effective as of the Re-Determination Effective Date, the Initial
ABR Factor under each of the Integrated Leases shall be changed to be a rate,
per rentable square foot, per annum, equal to (I) such Lower Computation Factor,
minus (II) a rate, per rentable square foot, per annum, equal to the product of
(1) the Negative Incremental Rate, multiplied by (2) a fraction, (x) the
numerator of which is the Net Rentable Area of all the Base Leased Premises
under all the Non-Integrated Leases, and (y) the denominator of which is the Net
Rentable Area of all the Base Leased Premises under all the Integrated Leases.
(e)    An illustration of the re-determination of the Initial ABR Factor under
the Integrated Leases pursuant to this Section 8 is set forth in Exhibit F
hereto.
9.    [Intentionally Omitted].
10.    Tenant’s Reimbursement Amount under Integrated Wachovia Leases.
10.1    Pursuant to Section 5.7(b)(4) of each Lease, Tenant, following the
Landlord’s performance of Demising Work, may be obligated to pay Landlord a sum
on account thereof, which sum is defined in each Lease as Tenant’s Reimbursement
Amount.
10.2    If, pursuant to Section 5.7(b)(4) of any Integrated Wachovia Lease,
Tenant is obligated to pay any Tenant’s Reimbursement Amount, then, in addition
to the Tenant’s payment options in respect thereof that are set forth such
Section 5.7(b)(4) of such Integrated Lease, Wachovia (as, or on behalf of, such
Tenant, as the case may be) shall have the right to cause such Tenant’s
Reimbursement Amount to be financed by the Master Landlord pursuant to this
Section 10.2, by delivering a notice to such effect to Master Landlord on or
prior to the date on which the first installment of the Tenant’s Reimbursement
Amount becomes dues and payable; and, in any such case, (i) the Tenant shall be
completely relieved of the obligation to pay the same to the Landlord under such
Lease), and (ii) Wachovia, in lieu thereof, shall repay the Master Landlord the
amount thereof on an amortized basis over the balance of the Initial Term of the
Leases (regardless of whether the pertinent Integrated Wachovia Lease under
which such Tenant Reimbursement Amount initially arose continues in effect for
the entirety of such Initial Term), with an interest factor using a rate equal
to the Prime Rate (in effect as of the completion of the pertinent Demising
Work), in which event, Tenant shall pay such amount, as so amortized, through
equal monthly payments payable on the first day of each month then remaining in
Initial Term.

14

--------------------------------------------------------------------------------






11.    Integration of Master Agreement and Leases. This Master Agreement has
been executed and delivered by Wachovia, N.A. and Master Landlord
contemporaneous with the execution and delivery of each of the Leases. With
respect to each Integrated Lease, (i) this Master Agreement shall be deemed
integrated into, and shall form a material part of, such Lease as if such
provisions were fully set forth in each Integrated Lease; (ii) such Lease shall
be deemed integrated into, and shall form a material part of, this Master
Agreement; and (iii) to the extent any provisions of this Master Agreement are
expressly referenced in one or more provisions of any such Lease, such
referenced provisions of this Master Agreement shall be deemed incorporated into
such provisions of such Lease, as fully as if expressly set forth therein.
12.    Parties to this Master Agreement. This Master Agreement is an agreement
solely among (i) Wachovia, (ii) Master Landlord and (iii) each Landlord under a
Lease which, at the time in question, is an Integrated Lease. Each Landlord
under an Integrated Lease is a party to this Master Agreement for purposes of
binding such Landlord to the terms and conditions set forth in this Master
Agreement (and effectuating the integration of this Master Agreement into such
Integrated Lease, as more particularly provided in Section 11 hereof); it being
understood that in no event shall any such Landlord have any rights hereunder
separate and apart from the rights of Master Landlord (which may be exercised
only by Master Landlord). Notwithstanding the foregoing, the Designated
Portfolio Lender (even prior to its delivery of a DPL Acceleration Notice) shall
have the full right and authority to enforce all of the rights granted to it
(and shall have the obligations imposed upon it) under Sections 3.4, 12, 13, 17,
18, 19 and 21 of this Master Agreement . No interest of any party hereto shall
be assigned (or otherwise transferred), except as expressly permitted under
either this Section 12 or Section 13 hereof. In that regard, it is agreed as
follows:
(a)    This Master Agreement shall be binding upon, and inure to the benefit of,
Wachovia N.A. and any of its successor(s) included within the definition of
Wachovia hereunder. Upon any change in the person constituting Wachovia
hereunder, the interest of Wachovia in this Master Agreement (inclusive of all
rights and obligations of Wachovia hereunder) shall automatically (and without
any act being required by any party) be deemed assigned to, and assumed by, the
person becoming Wachovia; it being agreed, however, that, without in any way
limiting the foregoing, (i) any person becoming Wachovia shall promptly notify
Master Landlord thereof (and shall, upon request made by Master Landlord,
confirm such assignment and assumption by written instrument), and (ii) Wachovia
N.A. shall not be released of its obligations under this Master Agreement as a
result of such events. Except for such an automatic assignment, Wachovia may not
assign its interest in this Master Agreement.
(b)    This Master Agreement shall be binding upon, and inure to the benefit of
Master Landlord Named Herein (as Master Landlord), and, as applicable, (I) any
person that shall acquire the interest of Master Landlord hereunder pursuant to
an assignment required under Section 13.3 hereof, or (II) any person that shall
acquire the interest of Master Landlord hereunder pursuant to an assignment
permitted under Section 13.4 hereof. Notwithstanding anything to the contrary
contained herein, (i) Master Landlord Named Herein shall have absolutely no
right to assign its interest in this Master Agreement as Master Landlord, except
(x) for a collateral assignment to a Designated Portfolio Lender, or (y)
pursuant to a required assignment of the interest of Master Landlord hereunder
pursuant to Section 13.3 hereof, and (ii) for so long as Master Landlord Named
Herein shall be the Master Landlord

15

--------------------------------------------------------------------------------






hereunder (i.e., unless and until such a required assignment under Section 13.3
hereof shall occur), Master Landlord Named Herein shall be and remain a
Wholly-Owned Subsidiary of FSG, the Designated Mezzanine Lender or its DML
Nominee or any DML Transferee, except as may result from a transfer or other
conveyance of all or a portion of the membership interests in Master Landlord
Named Herein (or in any person having a direct or indirect ownership in such
Master Landlord Named Herein) effected pursuant to a court proceeding (pursuant
to federal bankruptcy law, or any similar federal or state law) involving the
bankruptcy, insolvency or reorganization of FSG. From and after the required
assignment of the interest of Master Landlord hereunder pursuant to Section 13.3
hereof, the Master Landlord, from time to time, shall have the right to assign
the interest as Master Landlord hereunder subject to the provisions of Section
13.4 hereof.
(c)    This Master Agreement shall also be binding upon Master Landlord Named
Herein (as the initial Landlord under each Lease, for so long as (x) it shall
remain Landlord under such Lease, and (y) such Lease shall remain an Integrated
Lease). If either Master Landlord Named Herein, or any subsequent Landlord under
an Integrated Lease, shall transfer the Landlord’s Estate under such Lease
(i.e., such transferee shall become the Landlord under such Lease), then (i) if
such Lease shall remain an Integrated Lease (notwithstanding such transfer),
then (x) such transferee, as the new Landlord under the Lease, shall be deemed
to have assumed all of the obligations under this Master Agreement as the
Landlord as to such Integrated Lease hereunder, and (y) Master Landlord shall
cause such new Landlord, simultaneously with its becoming the new Landlord under
such Integrated Lease, to acknowledge such assumption by a written instrument
executed and delivered by such new Landlord in favor of Wachovia, and (ii) if
such Lease shall as a result of such transfer, shall become a Non-Integrated
Lease, then such transferee, as the new Landlord under the Lease, shall not
become a party to this Master Agreement.
13.    Master Landlord Rights; Succession.
13.1    During any period that there shall exist a Portfolio Lender, Master
Landlord may elect to designate such Portfolio Lender as the “Designated
Portfolio Lender”, provided, however, that any such designation shall only be
effective if made pursuant to a written notice sent by Master Landlord to
Wachovia (herein called a “DPL Designation Notice”), which notice shall (1) set
forth such designation as irrevocable (subject only to the provisions of this
Section 13.1), (2) expressly provide (with reference to Section 13.2 hereof)
that such Portfolio Lender, by reason of such designation, shall be entitled to
serve the DPL Acceleration Notice and that Wachovia shall be irrevocably
authorized to rely on any DPL Acceleration Notice purportedly sent to it by such
Designated Portfolio Lender or any successor Designated Portfolio Lender
designated pursuant to a DPL Substitution Notice, and (3) be accompanied by a
written instrument, executed by such Designated Portfolio Lender in which it (x)
sets forth its address(es) for notices, and (y) agrees to comply with the
obligations imposed upon the Designated Portfolio Lender (in its capacity as
such) under Sections 13 and 17 of this Master Agreement (subject, in each case,
to the provisions of Section 21 of this Master Agreement). The term “Designated
Portfolio Lender” shall mean (i) any Portfolio Lender designated by Master
Landlord or a DPL Successor as the Designated Portfolio Lender pursuant to the
foregoing provisions of this Section 13.1 and (ii) any successor Portfolio
Lender designated as the Designated Portfolio Lender pursuant to a DPL
Substitution Notice; provided, however, that,

16

--------------------------------------------------------------------------------






notwithstanding anything to the contrary contained herein, in no event shall
there ever be more than one (1) Designated Portfolio Lender hereunder. Once a
Portfolio Lender has been designated as the Designated Portfolio Lender, such
Designated Portfolio Lender shall have the right to assign its rights as the
Designated Portfolio Lender to a successor Portfolio Lender and simultaneously
resign as the Designated Portfolio Lender pursuant to a written notice (a “DPL
Substitution Notice”) sent by the assigning Designated Portfolio Lender to
Wachovia, which notice shall (1) set forth such resignation of the assigning
Designated Portfolio Lender and the designation of the new Designated Portfolio
Lender as irrevocable (subject only to the provisions of this Section 13.1), and
(2) expressly provide (with reference to Section 13.2 hereof) that such new
Designated Portfolio Lender, by reason of such designation, shall be entitled to
serve the DPL Acceleration Notice and that Wachovia shall be irrevocably
authorized to rely on any DPL Acceleration Notice purportedly sent to it by such
new Designated Portfolio Lender. The designation of a Designated Portfolio
Lender may be revoked only pursuant to a written notice to Wachovia (i) in the
case of a DPL Substitution Notice, executed by the assigning Designated
Portfolio Lender and the new Designated Portfolio Lender or (ii) in connection
with a revocation (other than in connection with an assignment pursuant to a DPL
Substitution Notice), by both the Designated Portfolio Lender and Master
Landlord. Notwithstanding anything to the contrary contained herein, in no event
shall any Portfolio Lender (other than the single Designated Portfolio Lender
that may, from time to time, be designated hereunder pursuant to this Section
13.1) have any rights or standing under this Master Agreement.
13.2    (a)    The Designated Portfolio Lender may deliver to Wachovia a notice
indicating that such Designated Portfolio Lender has accelerated its Portfolio
Loan (a “DPL Acceleration Notice”). Prior to the delivery of a DPL Acceleration
Notice to Wachovia, only Master Landlord shall have the right to exercise all of
the rights of Master Landlord under this Master Agreement. Following the
delivery of a DPL Acceleration Notice to Wachovia, the Designated Portfolio
Lender (or a DPL Nominee that is identified in the DPL Acceleration Notice)
shall automatically (and without any further act of any party hereto) have the
exclusive right to exercise all of the rights of Master Landlord under this
Master Agreement on Master Landlord’s behalf (i.e., Master Landlord shall no
longer have any right to exercise any of the rights of Master Landlord
hereunder); provided, however, that, at the same time, Master Landlord shall
continue to have full liability for all its obligations hereunder, including its
full liability for all acts and omissions of the Designated Portfolio Lender (or
a DPL Nominee) taken (or not taken) in connection with the exercise of any of
the rights of Master Landlord hereunder. Master Landlord hereby irrevocably (i)
authorizes Wachovia to rely on any DPL Acceleration Notice purportedly sent to
it by a Designated Portfolio Lender, (ii) authorizes Wachovia to rely on the
exercise of all rights of Master Landlord under this Master Agreement by the
Designated Portfolio Lender (or the DPL Nominee that is identified in the DPL
Acceleration Notice), and (iii) acknowledges and agrees to its continuing full
liability for all of its obligations hereunder (notwithstanding that its rights
can only be exercised by the Designated Portfolio Lender or a DPL Nominee, and
not by it), including its full liability for all acts and omissions of the
Designated Portfolio Lender (or a DPL Nominee) taken (or not taken) in
connection with the exercise of any of the rights of Master Landlord hereunder.
Following the delivery of a DPL Acceleration Notice, a Designated Portfolio
Lender covenants to Wachovia that it shall proceed in good faith in enforcing
its remedies under its Portfolio Loan.

17

--------------------------------------------------------------------------------






(b)    After the delivery of a DPL Acceleration Notice to Wachovia, the same may
be rescinded by the Designated Portfolio Lender, but only pursuant to a written
notice of rescission to Wachovia executed by the Designated Portfolio Lender
(and, if applicable, the DPL Nominee that was identified in the DPL Acceleration
Notice) (such notice being herein called an “Acceleration Rescission Notice”).
Upon delivery of the Acceleration Rescission Notice, the Designated Portfolio
Lender shall no longer be entitled to exercise the rights of Master Landlord
hereunder, and, accordingly, Master Landlord shall again be entitled to exercise
such rights; provided, however, that (i) Master Landlord shall continue to have
full liability for all acts and omissions of the Designated Portfolio Lender (or
its DPL Nominee) taken (or not taken) in connection with the exercise of any of
the rights of Master Landlord hereunder during the period after the delivery of
the DPL Acceleration Notice and prior to the delivery of the Acceleration
Rescission Notice, and (ii) such change in the party entitled to exercise the
rights of Master Landlord hereunder shall be without liability or prejudice to
Wachovia hereunder, and, without limiting the generality thereof, any act or
omission taken (or not taken) by Wachovia hereunder during such period shall be
conclusively deemed valid and proper hereunder (and binding upon the parties
hereto), so long as such act or omission was valid and proper hereunder (and
binding upon the parties hereto) based on the rights and obligations of the
parties hereto during such period.
13.3    On the Enforcement Completion Date, the Designated Portfolio Lender
covenants to Wachovia that it shall effectuate an assignment of the interest of
Master Landlord hereunder to one (and only one) of the following persons: (I)
itself, (II) its DPL Nominee, or (III) a person that (together with its
Wholly-Owned Subsidiaries) owns the Landlord’s Estate in a majority of the then
Integrated Leases. Such required assignment shall be effected pursuant to a
written instrument in which the assignee shall be assigned, and shall assume,
the interest of Master Landlord, in each case, as to the rights and obligations
of Master Landlord accruing from and after the date of such assignment. Upon the
occurrence of the Enforcement Completion Date, the Designated Portfolio Lender
shall notify Wachovia thereof, which notice shall (i) indicate the person to
whom interest of Master Landlord hereunder has been assigned under this Section
13.3 (i.e., the new Master Landlord), and (ii) be accompanied by a true and
complete copy of the aforementioned assignment instrument. Master Landlord
hereby agrees that Designated Portfolio Lender shall have the sole right and
authority to effectuate such required assignment, on its behalf, and, in that
regard (and in addition to any rights granted to Designated Portfolio Lender
under the documents evidencing and securing its Portfolio Loan), Master Landlord
hereby irrevocably appoints the Designated Portfolio Lender as its
attorney-in-fact to execute (on its behalf) the aforementioned assignment
instrument, and all other documents needed to effectuate such required
assignment. Upon the Enforcement Completion Date (and such required assignment
being effectuated), the Designated Portfolio Lender shall lose its status as a
Designated Portfolio Lender.
13.4    From and after the required assignment of the interest of Master
Landlord hereunder pursuant to Section 13.3 hereof, Master Landlord, from time
to time, shall have the right to thereafter assign the interest of Master
Landlord hereunder to any person; provided, however, that (1) no such assignment
shall be permitted unless effected pursuant to a written instrument in which the
assignee shall be assigned, and shall assume, the interest of Master Landlord,
in each case, as to the rights and obligations of Master Landlord accruing from
and after the date of such assignment, and (2) no such assignment shall be
effective until Wachovia

18

--------------------------------------------------------------------------------






shall receive a notice thereof, from (and executed by) both the assignor and
assignee thereunder, which notice shall be accompanied by a true and complete
copy of the aforementioned assignment instrument.
13.5    Without limiting or expanding the definition of Non-Integration Event as
herein-above set forth, it is understood that an assignment permitted under this
Section 13 may nevertheless result in a Non-Integration Event as to one or more
Leases.
14.    Designated Mezzanine Lender.
14.1    During any period that there shall exist a Mezzanine Lender, Master
Landlord may elect to designate such Mezzanine Lender as the “Designated
Mezzanine Lender”, provided, however, that any such designation shall only be
effective if made pursuant to a written notice sent by Master Landlord to
Wachovia (herein called a “DML Designation Notice”), which notice shall (1) set
forth such designation as irrevocable (subject only to the provisions of this
Section 14.1) and (2) be accompanied by a written instrument, executed by such
Designated Mezzanine Lender in which it indicates that it is a Mezzanine Lender
and sets forth its address(es) for notices. The term “Designated Mezzanine
Lender” shall mean (i) any Mezzanine Lender designated by Master Landlord
pursuant to the foregoing provisions of this Section 14.1 and (ii) any successor
Mezzanine Lender designated as the Designated Mezzanine Lender pursuant to a DML
Substitution Notice; provided, however, that notwithstanding anything to the
contrary contained herein, in no event shall there ever by more than one (1)
Designated Mezzanine Lender. Once a Mezzanine Lender has been designated as the
Designated Mezzanine Lender, such Designated Mezzanine Lender shall have the
right to assign its rights as Designated Mezzanine Lender to a successor
Mezzanine Lender and simultaneously resign as the Designated Mezzanine Lender
pursuant to a written notice (a “DML Substitution Notice”) sent by the assigning
Designated Mezzanine Lender to Wachovia, which notice shall set forth such
resignation of the assigning Designated Mezzanine Lender and the designation of
the new Designated Mezzanine Lender as irrevocable (subject only to the
provisions of this Section 14.1). The designation of a Designated Mezzanine
Lender may be revoked only pursuant to a written notice to Wachovia (i) in the
case of a DML Substitution Notice, executed by the assigning Designated
Mezzanine Lender and the new Designated Mezzanine Lender or (ii) in connection
with a revocation (other than in connection with an assignment pursuant to a DML
Substitution Notice), by both the Designated Mezzanine Lender and Master
Landlord. Notwithstanding anything to the contrary contained herein, in no event
shall any Mezzanine Lender (other than the single Designated Mezzanine Lender
that may, from time to time, be designated hereunder pursuant to this Section
14.1) have any rights or standing under this Agreement.
14.2    The Designated Mezzanine Lender shall deliver to Wachovia, when
applicable, (a) a notice indicating that such Designated Mezzanine Lender is
exercising any of its remedies with respect to its Mezzanine Loan, and (b) a
notice indicating that such Designated Mezzanine Lender is the owner of one
hundred percent (100%) of the membership interests in Master Landlord. Master
Landlord hereby irrevocably authorizes Wachovia to rely on such notices
purportedly sent to Wachovia by a Designated Mezzanine Lender.
15.    Defaults and Remedies.
 

19

--------------------------------------------------------------------------------






(a)    No Lease is cross-defaulted with any other Leases. The provisions of this
Master Agreement constitute a part each Integrated Lease, and, thus, any default
under the provisions of this Master Agreement as the same relates to an
Integrated Lease, shall be a default under such Integrated Lease; provided,
however, that no such default under the provisions of this Master Agreement
shall ever constitute a basis for Landlord having a right to terminate such
Integrated Lease (or any other Lease). 
(b)    In the event that any party shall default in its obligations under this
Master Agreement, then the other parties hereto shall have all rights and
remedies available to it at law, or in equity, on account of such default
(including, without limitation, injunctive relief); provided, however, that in
no event shall any party have any right to terminate this Master Agreement by
reason of any default hereunder by any other party.
16.    Interest on Overdue Amounts. If any sum is owed by any party hereto to
another party hereto pursuant to the terms of this Master Agreement, and the
party owing such sum does not pay the same on the due date thereof, then such
past-due sum shall bear interest, at the Applicable Rate, from the date due
thereof until payment is made, but only if such party’s failure to pay such sums
shall continue for a period of five (5) Business Days after notice of such
failure from the other party, which notice shall refer to this Section 15 and
state, in all capital letters (or other prominent display), that such party’s
failure to pay such sums by such 5th Business Day shall result in interest
accruing thereon from the due date thereof.
17.    Estoppel Certificates.
(a)    At the request of any of Master Landlord or Wachovia, the other party
hereto will execute, within twelve (12) Business Days from the date of receipt
of the request, from time to time, a written instrument (i) certifying that this
Master Agreement is unmodified and in full force and effect (or, if there have
been modifications, that the same is in full force and effect as modified, and
setting forth the modifications), (ii) certifying that it has neither sent, nor
received, a notice of any default under this Master Agreement, which default
remains outstanding (or, if there are such notices, excepting the same and
describing the content thereof), (iii) confirming any of its determinations
described in Section 5 hereof, and (iv) in the case of Wachovia, indicating
whether it has received any of a DPL Designation Notice, a DPL Substitution
Notice or a DPL Acceleration Notice, which, in any case, remains outstanding,
and whether it has any pending dispute with respect to the designations,
re-designations or identifications set forth therein, or any rights of any
Designated Portfolio Lender that result therefrom. The Designated Portfolio
Lender shall also have the right, from time to time, to request such written
instruments of Master Landlord and Wachovia under this Section 17, and, in any
such event, the party of whom such request is made shall deliver such a written
instrument within twelve (12) Business Days after request. Furthermore, the
Designated Portfolio Lender hereby agrees that Wachovia may, from time to time,
request similar written instruments of it under this Master Agreement, as
relates to such Designated Portfolio Lender’s rights, obligations, acts and
omissions hereunder, and notices sent by it, or on its behalf, and, in any such
event, it agrees to deliver the same within twelve (12) Business Days after
request.
(b)    Upon request of Wachovia, the Designated Portfolio Lender, shall provide
Wachovia with evidence, reasonably satisfactory to Wachovia, that it is, in
fact, a Portfolio

20

--------------------------------------------------------------------------------






Lender. Upon request of Wachovia, Master Landlord shall provide evidence,
reasonably satisfactory to Wachovia, as to any matter affecting the status of
any Lease as either an Integrated Lease or Non-Integrated Lease, and/or the
various facts and circumstances giving rise thereto (including information as to
the entities holding title to any Lease Properties).
(c)    Within twelve (12) Business Days from the date of receipt by Wachovia of
a written notice from Master Landlord requesting the same with respect to the
then Designated Portfolio Lender, which notice shall be accompanied by (i) a
copy of the promissory note or promissory notes evidencing the Portfolio Loan to
such Designated Portfolio Lender, and (ii) a written instrument, in the form of
Exhibit G hereto, executed by Master Landlord with respect to such Designated
Portfolio Lender, Wachovia shall execute and deliver to Master Landlord a
written instrument in the form of Exhibit G-1 hereto with respect to such
Designated Portfolio Lender. 
(d)    Within twelve (12) Business Days from the date of receipt by Wachovia of
a written notice from Master Landlord requesting the same with respect to the
then Designated Mezzanine Lender, which notice shall be accompanied by (i) a
copy of the promissory note or promissory notes evidencing the Mezzanine Loan to
such Designated Mezzanine Lender, and (ii) a written instrument, in the form of
Exhibit H hereto, executed by Master Landlord with respect to such Designated
Mezzanine Lender, Wachovia shall execute and deliver to Master Landlord a
written instrument in the form of Exhibit H-1 hereto with respect to such
Designated Mezzanine Lender.
18.    Notices. Any notice or other communications required or permitted to be
given under this Master Agreement (each, a “notice”) must be in writing and
shall be sent (i) by certified United States Mail, return receipt requested,
(ii) by Federal Express or other nationally recognized overnight courier
service, or (iii) by personal delivery, and as follows: (a) any notice sent by
Wachovia shall be sent to Master Landlord, at Master Landlord’s notice
address(es) set forth below (it being agreed that any notice sent to Master
Landlord at such address(es) shall be deemed sent to, and received by, any and
all Landlords that are parties hereto) with copies of all notices sent to the
Designated Portfolio Lender and the Designated Mezzanine Lender; and (b) any
notice sent by Master Landlord shall be sent to Wachovia, at Wachovia’s notice
address(es) set forth below (it being agreed that a copy of any notice sent to
Wachovia at such address(es) shall be deemed sent to, and received by, any and
all Landlords that are parties hereto) with copies of all notices sent to the
Designated Portfolio Lender and the Designated Mezzanine Lender. Designated
Portfolio Lender and Designated Mezzanine Lender each agree that if it shall
deliver a notice to either Master Landlord or Wachovia concerning any aspect of
this Master Agreement, it shall also send a copy of such notice to the other
party hereto.
 
 
 
Master Landlord’s notice address(es):
  
First States Investors 3300, LLC
c/o American Financial Realty Trust
680 Old York Road, Suite 200
Jenkintown, Pennsylvania 19046
Attention: Operations Fax: (215) 887-9856


21

--------------------------------------------------------------------------------




 
 
 
 
 
with a copy to:
  
American Financial Realty Trust
680 Old York Road, Suite 200
Jenkintown, Pennsylvania 19046
Attention: General Counsel
Fax: (215) 887-9856
 
 
Wachovia’s notice address(es):
  
Wachovia Bank, N.A.
Corporate Real Estate
225 Water Street, Suite 850
Jacksonville, FL 32202
Attention: Neil C. King, SVP
Fax: (904) 489-3544
 
 
with a copy to:
  
Wachovia Bank, N.A.
Corporate Real Estate
401 S. Tryon Street, 18th Floor
Charlotte, NC 28202
Attention: Sarah Muenow, AVP
Fax: (704) 374-6832
 
 
and to:
  
Wachovia Bank, N.A.
Corporate Legal Division
301 S. College Street, 30th Floor, NC0630
Charlotte, NC 28288-0630
Attention: Rebecca Olliff
Fax: (704) 715-4498
 
 
and to:
  
Wachovia Corporate Real Estate
201 N. Tryon St., 21st Fl, NC0114
Charlotte, NC 28288-0114
Attn: Lease Administration

 
Any notice shall be deemed given upon receipt or refusal thereof. Each of Master
Landlord, Wachovia and any Designated Portfolio Lender shall have the right to
change its notice address(es) (by addition and/or subtraction) by giving the
notice thereof in accordance with the provisions of this Section 18; provided
that (x) such notice of any such change shall become effective only upon such
notice being deemed given hereunder, and (y) neither Master Landlord, Wachovia
or a Designated Portfolio Lender may designate more than five (5) notice
address(es), in total, as its notice address(es). Any notice sent by any party
pursuant to this Section 18 shall set forth the address of the Portfolio
Property.
19.    Miscellaneous.No term or provision hereof may be amended or modified, but
only by an instrument that (i) is signed by the party against whom enforcement
thereof is sought, and (ii) has been approved by the Designated Portfolio
Lender. Any provision of this Master Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the

22

--------------------------------------------------------------------------------






remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. This Master Agreement and the rights and obligations in
respect hereof shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York, except where the laws of the State
where a particular Portfolio Property is located requires that such State’s laws
must apply. All headings are for reference only and shall not be considered as
part of this Master Agreement. This Master Agreement may be executed in any
number of counterparts, each of which shall be an original, and such
counterparts together shall constitute but one and the same instrument.
20.    Conflicts; No Representations. In the event of any conflict between the
terms and conditions of this Master Agreement and the terms and conditions of
the Leases, the terms and conditions of this Master Agreement shall be
controlling. No representations or warranties have been made by Master Landlord,
any Landlord or Wachovia except as specifically set forth in this Master
Agreement (or, as to any Landlord and Wachovia, the Leases), and no oral or
written expression or non-verbal conduct of a person intended by such person a
substitute for oral or written expression will be attributed to Master Landlord,
any Landlord or Wachovia, except as specifically set forth in this Master
Agreement (or, as to any Landlord and Wachovia, the Leases). 
21.    Liability of Master Landlord and Landlords; Wachovia’s Recourse.
21.1    Subject to the provisions of Sections 21.2 and 21.3 hereof, at all
times, Master Landlord, and all Landlords under all Integrated Leases, shall be
jointly and severally liable for (i) all the obligations of Master Landlord
under this Master Agreement, and (ii) all the obligations of all the Landlords
under all the Integrated Leases.
21.2    Wachovia specifically agrees to look solely to the following interests,
collectively, for the recovery of any monetary judgment under this Master
Agreement or any of the Integrated Leases against Master Landlord or any of the
Landlords under Integrated Leases: (a) the interest of the Master Landlord under
this Master Agreement; and (b) the interests of the Landlords, under the
Integrated Leases, in the Lease Properties subject to such Integrated Leases
(which interests shall be deemed to include the rent and other income or
proceeds derived from such Leased Properties). Neither Master Landlord, nor any
Landlord under an Integrated Lease, shall ever be personally liable (i.e.,
liable beyond such interests) for any such judgment or for any other liability
or obligation under this Master Agreement or any Lease. The provision contained
in the foregoing sentence is not intended to, and shall not, limit any right
that Wachovia might otherwise have (i) to obtain injunctive relief (or other
equitable relief) against Master Landlord, or any Landlord under an Integrated
Lease, or any other person, (ii) to offset sums due and owing to Wachovia
against the Rent under any Integrated Lease, or (iii) to prosecute any suit or
action in connection with enforcement of Wachovia’s rights hereunder or the
obligations of Master Landlord hereunder, or any Landlord under an Integrated
Lease.
21.3    The liability of, and Wachovia’s recourse against, any Designated
Portfolio Lender (or any DPL Nominee) that shall become either (i) the Master
Landlord hereunder or (ii) the Landlord under any Integrated Lease, shall, in
that capacity, be governed by the foregoing provisions of this Section 21 (which
liability and recourse provisions shall apply as fully to them

23

--------------------------------------------------------------------------------






as to other persons owning such interests). However, the liability of, and
Wachovia’s recourse against, any Designated Portfolio Lender (or its DPL
Nominee), in its capacity as a Designated Portfolio Lender (or a DPL Nominee),
for failing to comply with its obligations under Sections 13 and 17 of this
Master Agreement, shall be limited to the following interests: (x) the interest
of the Designated Portfolio Lender under its Portfolio Loan, and (y) the
Designated Portfolio Lender’s interest in this Master Agreement (and the
Designated Portfolio Lender agrees that such Portfolio Loan and such interest in
this Master Agreement shall be subject to the claims of Wachovia whether such
claims arise from its actions or those of its DPL Nominee). No Designated
Portfolio Lender (or DPL Nominee) shall ever be personally liable (i.e., liable
beyond such interests) for any such judgment or for any other liability or
obligation under this Master Agreement or any Lease . The provision contained in
the foregoing sentence is not intended to, and shall not, limit any right that
Wachovia might otherwise have (i) to obtain injunctive relief (or other
equitable relief) against Designated Portfolio Lender (or DPL Nominee) or any
other person, or (ii) to prosecute any suit or action in connection with
enforcement of Wachovia’s rights under Sections 13 and 17 of this Master
Agreement or the obligations of the Designated Portfolio Lender under Sections
13 and 17 of this Master Agreement.

24

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Wachovia N.A. and Master Landlord Named Herein have
each caused this Master Agreement to be duly executed and delivered in their
respective names and behalves, all by authority duly given, as of the day and
year first above written.
 
 
WACHOVIA:
 
WACHOVIA BANK, NATIONAL ASSOCIATION




By: /s/ Neil C. King
Name: Neil C. King    
Title: Senior Vice President
 




 
MASTER LANDLORD:




FIRST STATES INVESTORS 3300, LLC




By: /s/ Sonya A. Huffman
Name: Sonya A. Huffman
Title: Vice President


 











--------------------------------------------------------------------------------








Exhibit A
 
List of Group A Properties
 
see attached



1

--------------------------------------------------------------------------------




[riq42011ex1014exapg1.jpg]



--------------------------------------------------------------------------------




[riq42011ex1014exapg2.jpg]



--------------------------------------------------------------------------------




[riq42011ex1014exapg3.jpg]





--------------------------------------------------------------------------------








Exhibit B
 
List of Group B Properties
 
see attached




--------------------------------------------------------------------------------




[riq42011ex1014exbpg4.jpg]




--------------------------------------------------------------------------------










Exhibit C
 
[INTENTIONALLY OMITTED]



1

--------------------------------------------------------------------------------








Exhibit D
 
Illustration of Computation of Annual Basic Rent Factor During Renewal Terms
 
see attached




--------------------------------------------------------------------------------




[riq42011ex1014exdpg5.jpg]




--------------------------------------------------------------------------------




[riq42011ex1014exdpg6.jpg]

2

--------------------------------------------------------------------------------




[riq42011ex1014exdpg7.jpg]

3

--------------------------------------------------------------------------------






Exhibit E
 
Definitions Re: Computation Factor Determination
 
“Property Amount”, for each Lease Property, shall mean an amount equal the
product of (x) the Final Allocated Purchase Price for such Lease Property,
multiplied by (y) the Capitalization Factor, multiplied by (z) the Actual
Occupancy Percentage of such Lease Property.
 
“Final Allocated Purchase Price”, for each Lease Property, shall mean the amount
set forth on Exhibit E-1 hereto.
 
“Capitalization Factor” shall mean (a) 0.0719 if the aggregate of all
Capitalization Factor Occupancy Percentages for all Portfolio Properties
(hereinafter “Aggregate Capitalization Factor Occupancy Percentage”) equals 100%
on the Re-Determination Effective Date, (b) 0.077 if the Aggregate
Capitalization Factor Occupancy Percentage is less than 100% but greater than or
equal to 93% on the Re-Determination Effective Date, (c) 0.078 if the Aggregate
Capitalization Factor Occupancy Percentage is less than 93% but greater than or
equal to 86% on the Re-Determination Effective Date, (d) 0.079 if the Aggregate
Capitalization Factor Occupancy Percentage is less than 86% but greater than or
equal to 79% on the Re-Determination Effective Date, (e) 0.080 if the Aggregate
Capitalization Factor Occupancy Percentage is less than 79% but greater than or
equal to 72% on the Re-Determination Effective Date, (f) 0.082 if the Aggregate
Capitalization Factor Occupancy Percentage is less than 72% but greater than or
equal to 65% on the Re-Determination Effective Date, and (g) 0.085 if the
Aggregate Capitalization Factor Occupancy Percentage is less than 65% on the
Re-Determination Effective Date.
 
“Actual Occupancy Percentage”, for each Lease Property, shall mean a fraction,
expressed as a percentage, (i) the numerator of which is the Net Rentable Area
of the Base Leased Premises under the Lease affecting such Lease Property as of
the Re-Determination Effective Date, and (ii) the denominator of which is the
Net Rentable Area of the Building located on such Lease Property as of the
Commencement Date.
 
“Capitalization Factor Occupancy Percentage”, for each Portfolio Property, shall
mean a fraction, expressed as a percentage, (i) the numerator of which is the
difference of (x) the Net Rentable Area of the Base Leased Premises under the
Lease affecting such Portfolio Property as of the Re-Determination Effective
Date, minus (y) the Net Rentable Area of any Type A Coterminous Former Release
Premises at such Portfolio Property as of the Re-Determination Effective Date,
and (ii) the denominator of which is the Net Rentable Area of the Building
located on such Portfolio Property as of the Commencement Date. The
Capitalization Factor Occupancy Percentage for each Portfolio Property at which
there is either (A) no Lease, or (B) a Lease that does not contain any Base
Leased Premises, shall, in either case, be zero.



1

--------------------------------------------------------------------------------








Exhibit E-1
 
Final Allocated Purchase Prices
 
see attached




--------------------------------------------------------------------------------




[riq42011ex1014exe1pg8.jpg]




--------------------------------------------------------------------------------




[riq42011ex1014exe1pg9.jpg]




--------------------------------------------------------------------------------




[riq42011ex1014exe1pg10.jpg]






--------------------------------------------------------------------------------








Exhibit F
 
Illustration of Re-determination of Initial ABR Factor
 
see attached



1

--------------------------------------------------------------------------------




[riq42011ex1014exfpg11.jpg]



--------------------------------------------------------------------------------




[riq42011ex1014exfpg12.jpg]





--------------------------------------------------------------------------------






Exhibit G
 
Form of Master Landlord Certification Instrument
 
Reference is made to that certain Master Agreement Regarding Leases (the “Master
Agreement”) dated as of             , 2004 between [Wachovia Bank, National
Association] and [First States Investors 3300, LLC]. Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Master Agreement.
 
The undersigned hereby certifies to [Wachovia] that it is the “Master Landlord”
under the Master Agreement. Consistent with the DPL Designation Notice dated
            , the undersigned hereby identifies                              as
the “Designated Portfolio Lender”. The undersigned hereby certifies to
[Wachovia] that, to the best knowledge (after due inquiry) of the undersigned,
such party satisfies the criteria established in the Master Agreement for the
designation of a party as a Designated Portfolio Lender.
 
The undersigned hereby requests that [Wachovia] execute and deliver to such
party an acknowledgement in the form annexed hereto.
 
The person executing this request and certification on behalf of the undersigned
is fully authorized and empowered to do so, and no consent, vote or approval is
required which has not been given or taken.
 
This request and certification may not be changed, waived or discharged orally,
but only by an instrument in writing.
 
IN WITNESS WHEREOF, the undersigned hereby makes this request of, and
certification to, [Wachovia] as of the date set forth below.
 
[MASTER LANDLORD]
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
Date:
 
                        ,             







--------------------------------------------------------------------------------






Exhibit G-1
 
Form of Wachovia Recognition Instrument
 
Reference is made to that certain Master Agreement Regarding Leases (the “Master
Agreement”) dated as of             , 2004 between [Wachovia Bank, National
Association] and [First States Investors 3300, LLC]. Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Master Agreement.
 
[Master Landlord] has executed and delivered to the undersigned a completed DPL
Designation Notice, as well as a request for this instrument in the form
required by the Master Agreement.
 
The undersigned hereby recognizes                              as the Designated
Portfolio Lender and acknowledges that such party is entitled to all of the
rights, and is subject to all of the obligations, set forth in the Master
Agreement that pertain to the Designated Portfolio Lender.
 
The undersigned has been notified of the following address for notices to the
Designated Portfolio Lender and shall send all notices required or permitted to
be delivered pursuant to the Master Agreement to the Designated Portfolio Lender
at the following address(es):
 
If to the Designated Portfolio Lender:
 
                      
                      
                      
Attention:                                                              
 
with a copy to:
 
                      
                      
                      
Attention:                                                              
 
The person executing this acknowledgement on behalf of the undersigned is fully
authorized and empowered to do so, and no consent, vote or approval is required
which has not been given or taken.
 
This acknowledgement may not be changed, waived or discharged orally, but only
by an instrument in writing.




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has made this Acknowledgement as of the date
set forth below.
 
[WACHOVIA]
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
Date:
 
                    ,             







--------------------------------------------------------------------------------






Exhibit H
 
Form of Master Landlord Certification Instrument
 
Reference is made to that certain Master Agreement Regarding Leases (the “Master
Agreement”) dated as of             , 2004 between [Wachovia Bank, National
Association] and [First States Investors 3300, LLC]. Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Master Agreement.
 
The undersigned hereby certifies to [Wachovia] that it is the “Master Landlord”
under the Master Agreement. Consistent with the DML Designation Notice dated
            , the undersigned hereby identifies                              as
the “Designated Mezzanine Lender”. The undersigned hereby certifies to
[Wachovia] that, to the best knowledge (after due inquiry) of the undersigned,
such party satisfies the criteria established in the Master Agreement for the
designation of a party as a Designated Mezzanine Lender.
 
The undersigned hereby requests that [Wachovia] execute and deliver to such
party an acknowledgement in the form annexed hereto.
 
The person executing this request and certification on behalf of the undersigned
is fully authorized and empowered to do so, and no consent, vote or approval is
required which has not been given or taken.
 
This request and certification may not be changed, waived or discharged orally,
but only by an instrument in writing.
 
IN WITNESS WHEREOF, the undersigned hereby makes this request of, and
certification to, [Wachovia] as of the date set forth below.
 
[MASTER LANDLORD]
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
Date:
 
                         ,              







--------------------------------------------------------------------------------






Exhibit H-1
 
Form of Wachovia Recognition Instrument
 
Reference is made to that certain Master Agreement Regarding Leases (the “Master
Agreement”) dated as of                     , 2004 between [Wachovia Bank,
National Association] and [First States Investors 3300, LLC]. Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed thereto
in the Master Agreement.
 
[Master Landlord] has executed and delivered to the undersigned a completed DML
Designation Notice, as well as a request for this instrument in the form
required by the Master Agreement.
 
The undersigned hereby recognizes                          as the Designated
Mezzanine Lender and acknowledges that such party is entitled to all of the
rights, and is subject to all of the obligations, set forth in the Master
Agreement that pertain to the Designated Mezzanine Lender.
 
The undersigned has been notified of the following address for notices to the
Designated Mezzanine Lender and shall send all notices required or permitted to
be delivered pursuant to the Master Agreement to the Designated Mezzanine Lender
at the following address(es):
 
If to the Designated Mezzanine Lender:
 
                      
                      
                      
Attention:                                                              
 
with a copy to:
 
                      
                      
                      
Attention:                                                              
 
The person executing this acknowledgement on behalf of the undersigned is fully
authorized and empowered to do so, and no consent, vote or approval is required
which has not been given or taken.
 
This acknowledgement may not be changed, waived or discharged orally, but only
by an instrument in writing.




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has made this Acknowledgement as of the date
set forth below.
 
[WACHOVIA]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 

Date:                         ,             




